SouthStar Mike Braswell - CEO, SouthStar Energy Services SouthStar Overview •Currently serve approximately 600,000 residential, small business, large commercial and industrial customers and customer equivalents in eight states •Leverage local brands: oGeorgia Natural Gas oPiedmont Energy Company oFlorida Natural Gas oOhio Natural Gas oNew York Natural Gas Mississippi Alabama Georgia Tennessee Virginia West Virginia Ohio Pennsylvania New York Maine North Carolina South Carolina Florida Michigan Core Retail Market (GA) Expanded Retail Markets SE C&I Markets (includes GA) Indiana Illinois SouthStar is a multistate full-service provider of natural gas supply, transportation and related services. SouthStar Core Competencies Manage risks inherent to retail business and maintain compliance.
